Citation Nr: 0635803	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable initial evaluation for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
January 1999.  He also served in the National Guards in May 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

The veteran's left knee disability is manifested by 
instability that more nearly approximates slight than 
moderate; there is no limitation of motion, effusion or 
locking of the knee.  

CONCLUSION OF LAW

The criteria for a compensable disability rating of 10 
percent, but no more, for the veteran's left knee disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the videoconference hearing before the undersign, the 
veteran specified that he was claiming entitlement to a 10 
percent rating based on instability of his left knee and was 
not seeking more than a single, 10 percent rating.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).

In the case at hand, the Board has determined that the 
veteran is entitled to a 10 percent rating for his service-
connected knee disability throughout the initial evaluation 
period, the complete benefit sought on appeal.  Consequently, 
no further development is required under the VCAA or the 
pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the evidence of record is not adequate for 
purpose of determining whether the veteran is entitled to the 
10 percent rating sought on appeal.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

In December 2003, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran complained of 
intermittent anterior discomfort associated with any 
challenges to the knee; discomfort when climbing and 
descending stairs, changing position, running, and quickly 
increasing his pace of walking.  The veteran also reported 
experiencing weakness and easy fatigability and daily 
stiffness in the knee.  The examiner noted that there was no 
swelling, heat or redness changes.  The examiner also noted 
that the veteran did not complain of instability but he did 
complain of locking and claim that his knee popped and 
snapped frequently.  The examiner noted that the veteran 
reported flare-ups but she did not indicate their frequency, 
duration or level of intensity.  The examiner also noted that 
the veteran used a knee brace when he anticipated doing an 
extensive amount of walking but he did not use a cane or 
crutch.  According to the examiner's report, the veteran 
denied any episodes of dislocation or subluxation and there 
were no symptoms of inflammatory arthritis.  

On physical examination, the veteran's left knee showed no 
signs of effusion but his quadriceps musculature was poorly 
developed bilaterally.  There was no joint line tenderness at 
the left knee and patellar grind was positive on the left 
only.  McMurray testing elicited some medial discomfort on 
loading but there was no obvious click.  Lachman's testing 
was negative and there was no laxity on testing of the medial 
collateral or lateral collateral ligament.

On range of motion testing, the veteran demonstrated full 
extension at 0 degrees and full flexion at 140 degrees with 
no discomfort at the end range.  Knee flexor and knee 
extensor strength was full graded 5/5; gait was nonpainful; 
there was no limping noted; and the veteran had no difficulty 
performing a full squat or standing on his toes or heels.  

The examiner also indicated that an MRI conducted in July 
2002 revealed no evidence of ligamentous pathology or tears.

The December 2003 VA examiner's final diagnosis was left 
patellofemoral syndrome with normal range of motion.

In a December 2003 rating decision by the RO, service 
connection for left knee patellofemoral syndrome was awarded.  
A noncompensable rating was assigned, effective February 3, 
2003.

In an August 2004 notice of disagreement, the veteran claimed 
that he experiences both instability and subluxation of his 
left knee and accordingly, his service-connected left knee 
disability warrants a compensable disability rating.

As noted above, at the video conference hearing held in 
December 2005, the veteran specifically stated that he 
believes that a 10 percent rating is warranted for 
instability and that he is not seeking more than a single, 10 
percent rating.  He contended that the December 2003 VA 
examiner misunderstood him and that he did inform the 
examiner that he experiences instability of the knee.

After the video conference hearing, the veteran submitted a 
letter from his private physician, Steven D. Bond, M.D.  The 
letter, which is dated November 2005, indicates that on 
examination, the veteran demonstrated range of motion from 
full extension to 125 degrees of flexion; there was no 
effusion noted; the veteran had quadriceps angle of 16 
degrees; there was retinacular tenderness peri-patellar, 
medial more than lateral; and there was moderate patella-
femoral crepitus.  Dr. Bond also states in his letter that 
during his examination of the veteran, he was clinically able 
to subluxate the veteran's patella laterally with a sense of 
apprehension by the veteran.  Dr. Bond's impression of the 
veteran's condition was lateral patella-femoral subluxation, 
with residual instability.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

The veteran does not have arthritis of his left knee, and he 
has not undergone removal of semilunar cartilage of the left 
knee.  He was found to have no limitation of motion of his 
left knee on the VA examination, and the minimal limitation 
of flexion reported by his private physician does not 
approach the level required for a compensable evaluation.  In 
addition, there is no objective evidence of effusion or 
locking of the joint.  Therefore, the disability does not 
warrant a compensable rating under Diagnostic Code 5258, 
5259, 5260 or 5261.  As discussed above, the veteran 
essentially concedes that a compensable rating is not 
warranted under any of the foregoing Diagnostic Codes.  He 
does contend that a 10 percent rating is warranted under 
Diagnostic Code 5257.  Although the report of the December 
2003 VA examination does not support this contention, the 
Board has found the veteran to be credible and will accept 
his contention that the VA examiner misunderstood him and 
that he did in fact inform the examiner that he was having 
problems with instability.  Moreover, in view of the later 
report from the veteran's private physician indicating that 
the veteran does have instability of the left knee, the Board 
will resolve all reasonable doubt in the veteran's favor and 
find that he is entitled to a 10 percent rating under 
Diagnostic Code 5257 from the effective date of service 
connection.



ORDER

A 10 percent for a left knee disability is granted from the 
effective date of service connection, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


